Kehoe, J.
(dissenting). I respectfully dissent. In my view, plaintiffs’ general objection to the court’s “error in judgment” charge did not preserve for our review the contentions that the charge was not properly given with respect to either of plaintiffs’ allegations of malpractice (see, Ellsworth v Chan, 270 AD2d 811, lv denied 95 NY2d 757). In any event, Supreme Court properly gave the “error in judgment” charge because it applied to both of plaintiffs’ allegations of malpractice. *868Plaintiffs’ first allegation of malpractice is that David L. Gandell, M.D. (defendant) breached the applicable standard of care in not suturing the fascia at the base of the cylindrical wound created during the laparoscopic procedure. Although it was plaintiffs’ theory that due care required suturing of the fascia in order to prevent the bowel from being drawn into the wound, defendant and his expert testified that defendant used reasonable care in suturing at the surface of the skin. Moreover, defendant and all of the other experts, including plaintiffs’ expert, testified that the fascia could not have been sutured without making additional openings in the patient’s abdomen or substantially enlarging the laparoscopic incision, which according to defendant and his expert would have eliminated the advantages of laparoscopy and risked further complications. Thus, there is no basis on this record for the majority’s conclusion that defendant did not exercise his judgment in choosing from among medically acceptable alternative courses of treatment (see, Brault v Kenmore Mercy Hosp., 142 AD2d 945; cf., Grasso v Capella, 260 AD2d 600, 601; Spadaccini v Dolan, 63 AD2d 110, 120-121). The majority concludes that a defendant physician must testify specifically that he made a conscious choice among alternatives in order to obtain an “error in judgment” charge. Requiring such testimony in haec verba is an exercise in semantics, because deliberately following a given course of treatment (and giving reasons for doing so) necessarily implies the rejection of alternative courses of treatment. An “error in judgment” charge should be given where, as here, the parties’ experts testify to the medical acceptability of different courses of treatment available to a defendant physician (see, Petko v Ghoorah, 178 AD2d 1013).
The “error in judgment” charge also was proper with respect to plaintiffs’ second allegation of malpractice, the failure of defendant to order an X ray on the day after the surgery, in response to the patient’s complaints of abdominal pain and vomiting. Defendant performed an abdominal and pelvic examination on that date and determined that the symptoms and examination did not indicate a small bowel obstruction. The parties’ experts disagreed concerning whether defendant’s postoperative management of the patient conformed to generally accepted standards. It is thus clear that defendant exercised his judgment when he decided not to order an X ray on December 16. Consequently, the record provides a basis for the “error in judgment” charge even under the standard adopted by the majority.
Scudder, J., dissents and concurs in part with Kehoe, J., in the following Memorandum: